Citation Nr: 0713507	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition, diagnosed as tendonitis, also claimed as carpal 
tunnel syndrome.

2.  Entitlement to service connection for a right wrist 
condition, diagnosed as tendonitis, also claimed as carpal 
tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1987 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied service connection for a right 
and left wrist condition, diagnosed as tendonitis, also 
claimed as carpal tunnel syndrome.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
left wrist disability and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right wrist disability and his military service.




CONCLUSIONS OF LAW

1.  The veteran's left wrist disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran's right wrist disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right and left wrist condition, diagnosed as tendonitis, also 
claimed as carpal tunnel syndrome.
Because these two issues involve the application of identical 
law to virtually identical facts, the Board will in general 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 8, 2003, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant federal records, including service records, VA 
Medical Center records and records from other federal 
agencies, such as Social Security Administration."  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to obtain 
"relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The September 2003 letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

An August 9, 2006 letter from the RO included a request for 
any additional evidence or information that would support the 
veteran's claim.  In essence, he was being asked to "give us 
everything you've got."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

The veteran's statements at his September 2006 hearing made 
it clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of accrued benefits and service connection 
for the cause of death.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned.  
The veteran's claim of entitlement to service connection for 
the left and right wrist were denied based on element (3), 
the relationship between the veteran's disability and his 
period of service.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.

In any event, the August 9, 2006 letter contained specific 
Dingess notice. 

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient medical records and provided the veteran with two 
medical examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has exercised the option of a personal hearing and was 
afforded one on September 12, 2006, as detailed in the 
Introduction.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The veteran has been diagnosed with tendonitis in both wrists 
as indicated by  November 2003 and September 2005 VA 
examinations as well as in reports of the veteran's own 
private physicians.  Hickson element (1) is therefore 
satisfied as to both issues on appeal. 

With respect to Hickson element (2), the Board will 
separately discuss disease and injury.

Concerning disease, there is no evidence of any chronic 
disease process during service.  The veteran does not appear 
to so contend.

With respect to injury, the veteran contends that he injured 
his wrists in a 1992 car accident.  He has submitted 
documentation of said accident and testified as to the effect 
it had on his wrists.  See September 2006 hearing transcript 
page 8-9.  In addition, review of the service medical records 
reveals that in January 1996 the veteran complained of right 
wrist pain after he fell during a PT test.  
Finally, the veteran worked as a helicopter mechanic in 
service, and he has testified that he was thereby subjected 
to repetitive motion.  The Board believes that the service 
records, along with the veteran's credible hearing testimony, 
is sufficient to establish that he arguably injured his 
wrists in service.  Thus, Hickson element (2) has been met to 
that extent.

With respect to Hickson element (3), medical nexus, the 
veteran contends that he currently has residuals of in-
service injuries, to include carpal tunnel syndrome and/or 
tendonitis.  He has submitted the opinions of M.S.F., D.O., 
and J.B., D.O., in support of his claim.  

Dr. J.B. opined that the veteran's "lower wrist tendonitis 
with possible carpal tunnel syndrome . . .  could be 
related" to his work as a helicopter mechanic while in 
service.  The use of the term "could be" makes this opinion 
speculative; consequently it cannot be used to establish a 
medical nexus.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  [The Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim]. 

The veteran also submitted the opinion of M.S.F., D.O., who 
opined that the veteran's "wrist condition is at least as 
likely as not related to his injury while in the military."  
Specifically, M.S.F.'s opinion states the veteran's condition 
stemmed from an injury (evidently a repetitive motion injury) 
sustained while working as a helicopter mechanic in 1996.  

Evidence against the veteran's claim consists of the report 
of a September 2005 VA examination, which includes the 
examiner's opinion as to the cause of the claimed bilateral 
wrist disability.  The VA examiner in essence discounted the 
one reported in-service injury, in January 1996, as a cause 
for the veteran's current bilateral wrist disability (which 
he diagnosed as bilateral wrist strain with associated 
tendonitis and right wrist neuritis).  

The VA examiner further opined that the tendonitis the 
veteran experiences bilaterally is more consistent with 
repetitive motion syndrome, rather than the result of a 
particular injury or trauma to his wrist.  This conclusion 
appears to be similar to that of the two private health care 
providers.  However, unlike the two private osteopaths, the 
VA examiner did not find any connection between the veteran's 
duties as a helicopter mechanic and his current wrist 
problems.  In particular, the September 2005 examiner noted 

Although [the veteran] reports using his wrists 
constantly in his duties as a helicopter mechanic, no 
evidence is identified within the service medical 
records to indicate [that the] veteran presented with or 
was treated for repetitive motion disorder.

At this juncture it is important to acknowledge that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The VA examiner's opinion is to the effect that any residuals 
of trauma or repetitive motion injury in service would have 
manifested shortly after the injury and that such was not the 
case here.  This appears to be congruent with the evidence of 
record.  The service medical records show one wrist injury, 
in January 1996, with no subsequent complaints.   There are 
no complaints or treatment in service referable to repetitive 
motion.  

Of crucial importance to the outcome of this case is the 
report of a January 2000 VA Compensation and Pension (C&P) 
examination, only two months after service .  Although 
referring to numerous physical problems, the veteran did not 
mention his wrists.  The examiner found made no diagnosis 
concerning the wrists.  The Board finds this examination 
report, especially in conjunction with the service medical 
records, to be powerful evidence against the claim.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  The two 
favorable nexus opinions failed to account for this lack of 
continuity of symptomatology. 

In addition, the veteran himself did not indicate that he had 
wrist problems upon leaving service.  His initial claim for 
VA benefits, filed when he left service in November 1999, 
included a number of claimed disabilities, but none related 
to the wrists.  The veteran did not in fact file a claim of 
entitlement to service connection for a wrist disability 
until July 2003.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The Board additionally observes that he veteran evidently 
used a computer extensively in his post-service employment.  
See the September 2006 hearing transcript, page 11.  As noted 
by a November 2003 VA examiner, VA physicians suggested hat 
he use keyboard wrist supports in March 2002 and August 2003.   

In short, the Board places greater probative value on the 
opinion of the September 2005 VA examiner, who reviewed the 
records and provided detailed reasons for his findings, than 
it does on the opinions in favor of the veteran's claim. 

During the September 2006 hearing the veteran and his 
representative contended that a medical relationship exists 
between his bilateral wrist disability and the 1992 car 
accident.  See September 2006 hearing transcript, pages 8-9.  
Any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above the Board 
discounts any such claimed continuity in light of the 
pertinently negative service medical records and the report 
of the January 2000 C&P examination.  It appears that wrist 
problems initially surfaced in 2002, several years after 
service. 

Therefore, element (3), is not met and the claim fails on 
that basis.

For the reasons set forth above, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a left or right 
wrist condition.  The benefits sought on appeal are 
accordingly denied. 


ORDER

Entitlement to service connection for a left wrist condition 
is denied.

Entitlement to service connection for a right wrist condition 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


